DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directed towards “the plurality of throttling levels,” however it is unclear which throttling levels are being referred to since there are multiple throttling levels (internal throttling levels, internal throttling level and final throttling level).
Claims 11-16 are rejected based on their dependency of independent claim 10.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panchapakesan (US Patent No. 10,055,144 hereinafter “Panchapakesan”) in view of Sawaoka (US Pub. No. 2013/0238837 hereinafter “Sawaoka”).
Referring to claim 1, Panchapakesan discloses an operation method of a storage device configured to communicate with an external device through an interface channel, the method comprising: 
receiving indicator of a first throttling level of a plurality of throttling levels from the external device (Panchapakesan – Figs. 3-4, col. 7, line 51 – col. 8, line 14 disclosing receiving an indication from the user device 240 of one of the configuration modes corresponding to a specified user performance level of a corresponding storage drive.); 
setting a first operation parameter based on a throttling predefined table (PDT) including a relationship between the plurality of throttling levels and a plurality of throttling performances, such that the interface channel has a first throttling performance from among the plurality of throttling performances, the first throttling performance corresponding to the first throttling level (Panchapakesan – Figs. 3-4, col. 7, line 51 – col. 8, line 44 disclosing setting and configuring the storage drive with the selected mode signal based on a data structure 118. Col. 3, lines 33-48 discloses the data structure 118 in the form of a table.).
Panchapakesan fails to explicitly disclose receiving a first input/output (I/O) request from the external device through the interface channel having the first throttling performance caused by the setting of the first operation parameter; and processing a first operation corresponding to the first I/O request through the interface channel having the first throttling performance. 
Sawaoka discloses receiving a first input/output (I/O) request from the external device through the interface channel (Sawaoka – Fig. 1, par. [0014] discloses a SATA cable 51.) having the first throttling performance caused by the setting of the first operation parameter (Sawaoka – Fig. 2, steps S1 & S2; par. [0027-0028] disclosing receiving a command with preset speed information from a host.);  and 
processing a first operation corresponding to the first I/O request through the interface channel having the first throttling performance (Sawaoka – Fig. 2, step S3; par. [0029] disclosing processing the command with preset speed information from a host via the SATA cable 51.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Sawaoka’s teachings with Panchapakesan’s teachings for the benefit of providing the ability to enable stable communication between the host and the storage device (Sawaoka – par. [0004]).

Referring to claim 2, Panchapakesan and Sawaoka disclose the method of claim 1, further comprising: receiving a request for the throttling PDT from the external device (Sawaoka – Fig. 5, steps S21 – S24.); and transferring the throttling PDT to the external device in response to the request (Sawaoka – Fig. 5, steps S25 – S26.). 

Referring to claim 8, Panchapakesan and Sawaoka disclose the method of claim 1, wherein the storage device includes a host interface circuit configured to communicate with the external device through the interface channel (Sawaoka – Fig. 1, SSD 11 having a SATA interface 42 configured to communicate with the host 21 via the SATA cable 51.), and wherein the first operation parameter includes information for controlling an operation of the host interface circuit (Sawaoka – par. [0018, 0055] discloses the SATA interface 42 includes a register 42a which holds speed information for performing a negotiation operation with the host 21.). 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panchapakesan in view of Sawaoka, and further in view of Hodes et al. (US Pub. No. 2019/0114276 hereinafter “Hodes”).
Referring to claim 7, Panchapakesan and Sawaoka disclose the method of claim 1, however, fail to explicitly disclose wherein the first throttling performance is associated with at least one of a random read speed, a random write speed, a sequential read speed, and a sequential write speed through the interface channel. 
	Hodes discloses the first throttling performance (Hodes – par. [0012] discloses the bridge device may " throttle" performance of the system based on the performance metric.) is associated with at least one of a random read speed, a random write speed, a sequential read speed, and a sequential write speed through the interface channel (Hodes – par. [0055] discloses the first operation type may correspond to one of a sequential read type 202, a random read type 204, a sequential write type 206, and a random write type 208.).
.

Allowable Subject Matter
9.	Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “receiving an indicator of a second throttling level of the plurality of throttling levels from the external device; re-setting the first operation parameter based on the throttling PDT such that the interface channel has a second throttling performance from among the plurality of throttling performances, the second throttling performance corresponding to the second throttling level; receiving a second I/O request from the external device through the interface channel having the second throttling performance caused by the re-setting of the first operation parameter; and processing a second operation corresponding to the second I/O request through the interface channel having the second throttling performance”, in combination with other recited limitations in dependent claim 3.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “before receiving the indicator of the first throttling level, receiving a 0-th I/O request from the external device through the interface channel having a normal performance and processing a 0-th operation corresponding to the 0-th I/O request, wherein a 0-th average performance of the interface channel having the normal performance is higher than a first average performance having the first throttling performance, and wherein a 0-th fluctuation level being a difference of a 0-th maximum performance and a 0-th minimum performance of the interface channel having the normal performance is greater than a first fluctuation level being a difference of a first maximum performance and a first minimum performance of the interface channel having the first throttling performance”, in combination with other recited limitations in dependent claim 9.
Dependent claims 4-6 are allowable based on their dependencies of dependent claim 3.

10.	Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “receiving an indicator of an external throttling level from the external device; determining an internal throttling level from among a plurality of internal throttling levels, the internal throttling level corresponding to a current state of the storage device, based on an internal policy including a relationship between a plurality of states of the storage device and the plurality of internal throttling levels; determining a final throttling level based on the external throttling level and the internal throttling level; setting an operation parameter based on a throttling predefined table (PDT) including a relationship between the plurality of throttling levels and a plurality of throttling performances, such that the interface channel has a throttling performance from among the plurality of throttling performances, the throttling performance corresponding to the final throttling level; receiving a first input/output (I/O) request from the external device through the interface channel having the throttling performance caused by the setting of the operation parameter; and processing a first operation corresponding to the first I/O request through the interface channel having the throttling performance”, in combination with other recited limitations in independent claim 10.
Dependent claims 11-16 are allowable based on their dependencies of independent claim 10.

11.	Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “executing, by the host device, a first application having a first priority; selecting, by the host device, a first throttling level corresponding to the first priority based on a throttling predefined table (PDT);… transferring, by the host device, a first input/output (I/O) request generated by the first application to the storage device through the interface channel having the first throttling performance caused by the setting of the first operation parameter”, in combination with other recited limitations in independent claim 17.
Dependent claims 18-20 are allowable based on their dependencies of independent claim 17.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     
                                                                                                                                                                                /Farley Abad/Primary Examiner, Art Unit 2181